DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the amendment filed 06/17/2021.
Claim 1 has been amended; support for the amendment is found in Fig. 4.
Claims 1-16 are currently pending in this office action.

Claim Rejections
The rejections of claims 1, 2, and 9-15 under 35 U.S.C 103 are withdrawn in light of the amendment filed.

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The first closest prior art of record, Jin (US20120315529A1) discloses a battery module (Fig. 1; element 100) comprising: 
a cooling plate (Fig. 1; element 120) comprising a housing (Fig. 1; element 120), 
wherein the housing (120) comprises therein a plurality of flow paths (Fig. 2; element 121) passing through the housing (121) from the one end (Fig. 7) to the other end (Fig. 7) and 

wherein the plurality of flow paths (121) and the plurality of hollows (125) are arranged alternately (Fig. 2) and in parallel (Fig. 2) to each other. 

However, Jin fails to disclose or suggest the limitation of the plurality of hollows being sealed at at least one end to block fluid flow therethrough. Further, it would not be obvious to seal the hollows of Jin as Jin discloses that the inclusion of these hollows is intended to reduce the weight of the cooling plate ([0042]), and including material to seal the hollows would teach away from this principle. In addition, motivation to overcome the deficiencies of Jin could not be found in the prior art.

The second closest prior art of record, Herrmann (US 20110132580 A1) discloses a battery module (“multiple battery cells”; [0062]) comprising: 

a cooling plate (Fig. 5; element 1 and 6; Fig. 17; element 1 and 11) comprising 
a housing (“an extruded aluminum profile 1”; [0060]; Fig. 1; element 1),
a first manifold (Fig. 17; element 11) coupled to one end (Fig. 5; element 1) of the housing (1), and 
a second manifold (Fig. 17; element 11) coupled to another end (Fig. 5; element 1) of the housing (1); and 
wherein the housing (1) comprises therein a plurality of flow paths (Fig. 11; elements 2, 2’) passing through the housing (1) from the one end (Fig. 5) to the other end (Fig. 5) and 

a plurality of hollows (“grooves”; [0069]; [0070]; Fig. 11; element 10), and 

wherein the plurality of flow paths (2, 2’) and the plurality of hollows (10) are arranged alternately (Fig. 5) and in parallel (Fig. 5) to each other, 
the plurality of hollows (10) being sealed at at least one end (Fig. 11; element 1) to block fluid flow therethrough (Fig. 11). 

However, Herrmann fails to disclose or suggest wherein the plurality of hollows pass through the housing from one end to the other end. Further, it would not have been obvious to configure the hollows to pass through the housing as doing so would substantially increase the labor required to fabricate the cooling plate, while reducing functionality without any added advantages. In addition, motivation to overcome the deficiencies of Herrmann could not be found in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253.  The examiner can normally be reached on M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Laios can be reached on (571) 272-9808.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Maria Laios/Primary Examiner, Art Unit 1727